DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.
The amendments to the claims will not be entered because the scope of the claims is significantly changed; new issues are raised which would require a further search and/or consideration before determination of allowability could actually be rendered.  Applicants have amended the independent claims to require “dispersing a pigment into a composition comprising a dispersant and a polymerizable compound to form a first active energy ray curable pre-composition, wherein the pigment concentration in said first active energy ray curable pre-composition is greater than 50 mass% relative to the total mass of all components in said first active energy ray curable pre-composition…”; thus changing the scope and interpretation of the claims.   

Response to Arguments
Arguments to the not entered amendments have not been responded to because they are directed to new issues; the new issues being amendments to the independent claims requiring “dispersing a pigment into a composition comprising a dispersant and a polymerizable compound to form a first active energy ray curable pre-composition, wherein the pigment concentration in said first active energy ray curable pre-composition is greater than 50 mass% relative to the total mass of all components in said first active energy ray curable pre-composition…”; thus changing the scope and interpretation of the claims, which would require further search and/or consideration.
	It is noted that it is still unclear as to where support can be found for the range “wherein the pigment concentration in said first active energy ray curable pre-composition is greater than 50 mass% relative to the total mass of all the components…”.  Applicants argue support can be found in the examples, however it appears as though all of the examples show pigment dispersions having a pigment concentration of 50 mass% relative to the total mass of all the components [Pigment Dispersions A-O; p28-29].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767